Citation Nr: 9927199	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in NO


THE ISSUES

1.  Entitlement to an increased evaluation for cervical disc 
syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
peptic ulcer disease by history.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to 
November 1970 and from July 1972 to January 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for cervical disc syndrome, 
continued the 10 percent disability evaluation for 
hypertension, and continued the noncompensable disability 
evaluation for peptic ulcer disease by history.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Cervical disc syndrome is currently manifested by no more 
than slight functional impairment or mild disc syndrome.


CONCLUSION OF LAW

Cervical disc syndrome is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5290-5293 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his cervical disc syndrome has 
increased in severity.  He states that he has constant pain 
in his neck and that he has trouble sleeping because of the 
pain he experiences at night.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for cervical disc syndrome is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for cervical disc syndrome was granted by 
means of a June 1989 rating decision.

The appellant underwent a VA examination in March 1996.  The 
appellant reported chronic neck pains since service.  He 
stated that the pain varied in severity.  The appellant 
stated that at times he was asymptomatic and at times the 
pain was severe.  He stated that one night he had to line up 
a bunch of pillows so that his neck was properly aligned so 
that he could get some sleep.  Examination of the neck 
revealed right and left lateral rotation of 55 degrees.  He 
had 25 degrees of flexion and 35 degrees of extension.  The 
VA examiner stated that the appellant had mild discomfort on 
the extremes of motion.  The appellant had definite 
tenderness to palpation in the right paracervical region.  He 
had 5/5 strength in the upper extremities.  Reflexes and 
sensation were intact in the upper extremities.  The VA 
examiner entered a diagnosis of chronic cervical syndrome.  
The VA examiner stated that there was no real history of pain 
radiating into the left arm, but that the appellant had 
indicated that there were episodes of numbness and tingling 
of the left arm.  The appellant stated that he had 
electrodiagnostic studies of the upper extremities while in 
service, which the VA examiner noted were not available.  The 
VA examiner noted that the appellant stated that he did not 
wish to undergo these studies again.

An August 1996 MRI of the cervical spine revealed that C2-C3 
was normal and C3-C4 had a left paracentral disc protrusion, 
which was noted to narrow the left anterior subarachnoid 
space and create a mild to moderate neuroforaminal stenosis.  
The overall findings were that the cervical vertebral bodies 
were in normal anatomic alignment.  There was some disk 
height loss at C3-C4 and C5-C6.  The remaining intervertebral 
disc spaces were well maintained.  It was noted that the bone 
marrow and spinal cord maintained normal signal intensity on 
all sequences.  

In a January 1997 VA outpatient treatment report, the 
appellant reported left-sided hemianesthesia for about five 
months.  The VA examiner noted that the he was not able to 
appropriately examine the appellant secondary to pain in the 
mid-back.  The VA examiner noted that the appellant had 
questionable hemianesthesia on the left arm.  The VA examiner 
noted that the appellant had multiple complaints.  The VA 
examiner noted that the August 1996 MRI of the cervical spine 
revealed small left-sided discs at C3-C4 and C5-C6 and no 
evidence of nerve impingement or minimal impingement.  Upon 
physical examination, the VA examiner stated that the entire 
left side was numb to pin prick.  Motor strength was 3 to 4 
out of 5 in the upper extremities and lower extremities.  The 
impression was left hemianesthesia.

The appellant had a hearing before this Board Member in March 
1999.  The appellant stated that his neck hurt whenever he 
moved his head.  He stated that his cervical spine got 
fatigued easily and that he had muscle spasms.  He complained 
that the numbness when all the way to his fingertips.  He 
stated that he had headaches.  The appellant testified that 
he had been given a cervical collar and that on a scale from 
one to 10, that his level of pain is a constant nine and one 
half.  He stated that he had to sleep on a special pillow for 
his neck, but that he would wake up during the night because 
of the pain.  He stated that he took Tylenol for the pain.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under Diagnostic Code 5290, slight limitation of motion 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1998).  Under 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for cervical disc syndrome.  In March 
1996, the appellant had 55 degrees of right and left lateral 
rotation, 25 degrees of flexion, and 35 degrees of extension.  
The VA examiner noted that the appellant had mild discomfort 
at the extremes of motion, but that the appellant had 
definite tenderness to palpation in the right paracervical 
region.  He had 5/5 strength in the upper extremities.  
Reflexes and sensation were intact in the upper extremities.  
The VA examiner noted that there was no real history of pain 
radiating into the left arm, but that the appellant had 
stated that there were episodes of numbness and tingling in 
the left arm.  An August 1996 MRI revealed left paracentral 
disc protrusion, which was noted to narrow the left anterior 
subarachnoid space and create a mild to moderate 
neuroforaminal stenosis.  In January 1997, the appellant was 
diagnosed with left hemianesthesia.  The VA examiner noted 
that the appellant's left side was numb to pin prick.

The appellant testified that he had constant pain, which was 
severe.  He stated that his pain was a nine and one half on a 
scale from one to 10.  The appellant testified that he had 
been given a cervical collar, but that hit had not helped 
very much.  He stated that he had difficulty sleeping because 
of pain.  The Board finds that the preponderance of the 
evidence is against an increased evaluation for cervical disc 
syndrome.

An evaluation in excess of 10 percent is not warranted.  As 
to limitation of motion of the cervical spine, the 
preponderance of the evidence establishes that he does not 
have more than slight limitation of motion.  See 38 C.F.R. 
Part 4, Diagnostic Code 5290.  In March 1996, the VA examiner 
noted that the appellant had mild discomfort at the extremes 
of range of motion.  Such is indicative of no more than mild 
limitation of motion.  See id.  The VA examiner noted that 
the appellant had no real history of pain radiating into the 
left arm, but that the appellant had indicated that there 
were episodes of numbness and tingling in the left arm.  In 
the January 1997 VA outpatient treatment report, the VA 
examiner noted that the August 1996 MRI revealed no evidence 
of nerve impingement or minimal impingement.  Mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293.  A 
20 percent evaluation is not warranted as the appellant's 
cervical disc syndrome has not been shown to be moderate with 
recurring attacks.  See id.  Although the appellant has 
stated that he has muscle spasms, such have not been reported 
by a medical professional.  Additionally, in March 1996, 
motor strength was 5/5 in the upper extremities, and reflexes 
and sensation were intact.  The Board is aware that in 
January 1997, a diagnosis of left hemianesthesia was entered 
and that the appellant's entire left side was numb to pin 
prick; however, no medical professional related that numbness 
or decreased strength to the appellant's cervical spine, as 
the numbness was shown in both the upper and lower 
extremities.  See 38 C.F.R. § 4.14 (1998).

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant has complained of pain, which is contemplated by 
the 10 percent evaluation.  See 38 C.F.R. § 4.59 (1998).  The 
issue is the degree of functional impairment caused by pain.  
When examined in March 1996, the appellant had limitation of 
motion and had mild discomfort at the extremes of the range 
of motion.  It was noted that an August 1996 MRI showed no 
more than mild impingement in the cervical spine.  The Board 
finds that the preponderance of the evidence is against a 
finding of any more than mild functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The evidence including the appellant's 
statements do not establish the presence of more motion than 
normal, weakness, or incoordination.  In fact, the examiner 
established 5/5 strength and mild limitation of motion 
instead of more motion than normal.  The appellant has stated 
that his neck gets fatigued easily.  At best, the functional 
limitation is slight.  Based on these findings, the 
appellant's cervical disc syndrome is no more than slight or 
mildly disabling and thus is no more than 10 percent 
disabling.  

The Board notes that it has considered evaluating the 
appellant's service-connected cervical disc syndrome 
separately under Diagnostic Codes 5290 and 5293; however, 
separate evaluations under these Diagnostic Codes cannot be 
accomplished.  See VAOPGCPREC 36-97 (December 12, 1997).

The appellant is competent to report his symptoms.  To the 
extent that he has described severe pain and functional 
impairment in his cervical spine, the Board finds that the 
medical evidence does not support his allegation of severe 
pain.  This Board Member had an opportunity to observe the 
appellant at the hearing.  The appellant shook his head yes 
and no during the hearing, and showed no indications of pain, 
such as wincing in his face.  The March 1996 VA examination 
report showed that pain occurred at the extremes of range of 
motion.  Such findings by the VA examiner are not consistent 
with the appellant's complaints of severe pain.  Regardless 
of the degree of pain, the functional impairment, such as 
limitation of motion, more motion than normal, excess 
fatigability, and weakness, the preponderance of the evidence 
is against a finding that the appellant's functional 
impairment is any more than slight.  The Board has attached 
greater probative weight to the clinical findings of a 
competent professional skilled in the evaluation of 
disabilities than the unsupported statements by the appellant 
of severe functional impairment.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

The Board notes that its reporting the observation by this 
Board Member as to the appellant not showing indications of 
pain while nodding his head yes and no during the Board 
hearing was not for the purpose of reporting evidence, but 
for the purpose of credibility. 


ORDER

An increased evaluation for cervical disc syndrome is denied.


REMAND

At the March 1999 Board hearing, the appellant stated that he 
had currently been going to the outpatient treatment clinic 
in Mobile, Alabama, and having his blood pressure taken.  
Additionally, the appellant stated that he had undergone some 
treatment for his peptic ulcer disease at the VA Medical 
Center in Biloxi, Mississippi, in the last two months.  Such 
records should be obtained prior to the Board making a 
decision.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to obtain the relevant 
treatment reports from the Mobile, 
Alabama, VA outpatient clinic from 1997 
to present and associate them with the 
claims file.

2.  The RO is to obtain the relevant 
treatment reports from the Biloxi, 
Mississippi, VA Medical Center from 1997 
to present and associate them with the 
claims file.

3.  The appellant is informed that if he 
has or can obtain competent evidence 
relating to the degree of impairment as 
to his hypertension and peptic ulcer 
disease, he should submit such evidence.  
See 38 C.F.R. § 3.103 (1998).

4.  The Board notes that after obtaining 
the above records, the RO should consider 
the appellant's claim for an increased 
evaluation for hypertension under both 
the old and new criteria.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

